SLC Student Loan Receivables I, Inc. has filed a registration statement (including a prospectus) with the SEC (Registration No. 333-164557) for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and the other documents SLC Student Loan Receivables I, Inc. has filed with the SEC for more complete information about SLC Student Loan Receivables I, Inc. and this offering.You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov.Alternatively, SLC Student Loan Receivables I, Inc., the underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling 1-800-831-9146. Final Term Sheet Student Loan Asset-Backed Notes SLC Student Loan Trust 2010-1 Issuing Entity SLC Student Loan Receivables I, Inc. Depositor The Student Loan Corporation Sponsor, Seller, Servicer and Administrator Class Original Principal Amount Interest Rate Maturity Initial Public Offering Price Underwriting Discount Proceeds to The Depositor A Notes 3-month LIBOR plus 0.875% November 25, 2042 100% 0.250% 99.750% We are offering the notes through the underwriter, when and if issued.We are not offering the notes in any state or other jurisdiction where the offer is prohibited.Application will be made to The Irish Stock Exchange Limited for the notes to be admitted to the Official List and to begin trading on its regulated market.There can be no assurance that such a listing will be obtained.The issuance and settlement of the notes is not conditioned on the listing of the notes on The Irish Stock Exchange Limited. This document constitutes a “free-writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended. The notes are asset-backed securities and are obligations of the issuing entity, which is a trust.They are not obligations of or interests in The Student Loan Corporation, the depositor or any of their affiliates.The notes are not guaranteed or insured by the United States or any governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the notes or determined whether this term sheet, the initial free-writing prospectus or the base prospectus is accurate or complete.Any contrary representation is a criminal offense. Citi Lead Manager Credit Suisse Morgan Stanley Co-Managers July 1, 2010
